MAUCK, J.
If it be assumed that the order referred to can, by parol evidence, be made to read as though it were addressed to The Southwestern Savings & Loan Company, and if the signature of Childs can be read as the act of the savings and loan company there would still be a fatal defect in the claim of the plaintiff. The contract made between Taylor and the loan company providgd__ for a particular way for the disbursement of the proceeds of the loan made to Taylor. It nowhere appears that Childs, the secretary of the savings and loan company had any power to make a contract for that company, or to modify one made by it. It follows that even though parol evidence had been admitted, making the order appear to be one upon the savings and loan company, that the secretary would have had no power to bind the company, and in any view to be taken of the matter, the trial court was right in entering the judgment that was entered.
Middleton, P. J.,. and Houck, J., concur, concur.